Ronrrable Bob Armstrong          Opinion No. M-984
Commissioner
General Land Office              Re:    Related questions concern-
Austin, Texas 78701                     ing compensation and
                                        accumulation of annual
Dear Mr. Armstrong:                     leave for State employees.

       You request our opinion on the   proper amount of annual
leave for State employees employed on   an annual basis with
fifteen years or more of service, and   a determination of how
many days of annual leave an employee   may carry forward.

       You specifically ask if an employee, upon completion
of fifteen years of service, has at that time earned fifteen
days of annual leave, or if at that time he only begins to
accumulate fifteen days, prorated throughout the following
year so that the fifteen days of annual leave are not actually
earned until the completion of his sixteenth year of employment.

       The language contained in the General Appropriation Bill
of the Sixty-first Legislature and the Sixty-second Legislature
is identical and this opinion will only refer to the present
appropriation bill.

       The current General Appropriation Bill, ' in its Article
V, Sec. 7(a), page V-35, reads, in part)

           "EMPLOYEES VACATION AND LEAVES. a. Annual
       emolovees of the State shall, without deduction
       in-salary, be entitled to a vacation of two
       normal work weeks in any one fiscal year, such
       entitlement to be accrued proportionately for
       each month of service during the year.




'S-B. 11, Acts 62nd Leg., R-S., 1971, as amended by S.B. 7,
 1st C.S., 62nd Leg., 1971.



                               -4799-
Honorable Bob Armstrong, page 2   (M-9641



           "Annual employees with fifteen (15) or
       more years of employment with the State shall
       be entitled to two normal work weeks plus
       five (5) additional normal working days of
       vacation in any one fiscal year.

           "Annual employees with twenty (20) or
       more years of employment with the State shall
       be entitled to two normal work weeks plus ten
       (10) additional working days of vacation in
       any one fiscal year."

       Our interpretation of this provision is that State
employees accrue vacation entitlement monthly according to
length of service as follows:


LENGTH OF STATE SERVICE              MONTHLY VACATION ACCRUED

Less than 15 years                          6-2/3 hours

From 15 through 19 years                    10    hours

20 years and over                           13-l/3 hours


       The language is definite that an annual employee who
completes fifteen years or more of employment shall be entitled
to two normal weeks plus five additional normal working days
of vacation in any one fiscal year. If there be any doubt or
ambiguity in the statute calling for construction, it should
be resolved in favor of the beneficiary under the well settled
canon which demands a liberal construction in favor of encourag-
ing State service by State employees. Attorney General Opinion
No. C-679 (1966); 50 Am.Jur. 420, Statutes, Sec. 396. Our
opinion is that an annual employee who has completed fifteen
years of service is entitled to fifteen normal working days of
vacation.

       Thus, the employee who is beginning his fifteenth year
of employment with the State must complete his fifteenth year
in order to become entitled to fifteen days of vacation.

       An analogous situation is the provision in the Appropria-
tion Bill that provides that no beginning employee shall be
allowed any paid vacation entitlement until he has had continu-
ous employment with the State for six months. Under the terms
. .   ‘1




Honorable Bob Armstrong, page 3        (M-984)



 of this provision, the beginning employee who has worked only
 four months has not earned any vacation entitlement. However,
 if the employee completes six months of employment, then he
 becomes entitled to five days of vacation.

        However, in the event an employee dies or terminates
 his employment during his fifteenth year, then for the purpose
 of computing his accrued vacation, the vacation entitlement
 would be based on vacation accrued at the rate of 6-2/3 hours
 for each month of employment and not 10 hours, since the pre-
 requisite of working the full fifteen years has not been met.
 We followed this reasoning in our Opinion No. M-731 (1970).

        Our holdings relative to an employee during his fifteenth
 year of service and at completion of fifteen years of service
 are likewise applicable to an employee during his twentieth
 year of service and at the completion of twenty years.

        You further ask how many total days of annual leave
 an employee may carry forward without taking the vacation or
 losing the time. The applicable portion of the current General
 Appropriation Bill pertinent to this question is that portion
 of Sec. 7(a) which reads as follows:
               ,I
                . . .

               "Total accumulated leave to any employee
           may never exceed the equivalent of his earned
           vacation entitlement for the preceding two-
           year period. No employee shall be allowed any
           paid vacation entitlement until he has had
           continuous employment with the State for six
           (6) months.
               0               II
                   .   .   .




         The act is quite clear that an employee may not accumulate
  vacation entitlement exceeding the preceding two years. Our
  opinion is that an employee may carry forward from one fiscal
  year to the next no more than an accumulation of two years
  vacation, and that at the conclusion of the third fiscal year
  he must have used at least one year or lose that portion of
  total accumulated vacation that exceeds the accumulated vaca-
  tion for the preceding two-year period.




                                    -4801-
Honorable Bob Armstrong, page 4   (M-984)



       Stated another way, an employee during any one fiscal
year may use vacation entitlement accumulated during the
preceding two-year period, plus the accrued vacation for the
current year.

       This Office is mindful of Subdivision g of Section 7
of the current General Appropriation Bill, which provides as
follows:

           'lg. The State Auditor shall provide a
       uniform interpretation of the provisions herein
       contained on employee vacations and leaves, and
       shall report to the Governor and the Legisla-
       ture any exceptions practiced by the various
       entities of the State Government."

       This Office has construed this provision to mean that
the State Auditor may provide a uniform interpretation of the
provisions on employee vacations and leaves, but such interpreta-
tion would be advisory in nature only and not a final deter-
mination because the Legislature has specifically delegated to
the Attorney General the responsibility of interperting legis-
lative intent as it relates to the General Appropriation Bill.

                              SUMMARY

           An annual employee upon completion of his
       fifteenth year of service is entitled to fifteen
       normal working days of vacation.

           An employee during any one, fiscal year may
       use vacation entitlement accumulated during
       the preceding two-year period, plus the accrued
       vacation for the current year.
                                     7
                                 Very truly ygurs,


                                  (&L$&h&
                                  Att   ney General of Texas

Prepared by Linward Shivers
Assistant Attorney General




                              -4802-
Honorable Bob Armstrong, page 5 (M-984)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
J. C. Davis
W. Dyer Moore
Roger Tyler
Bob Flowers

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -4803-